DETAILED ACTION
1.	The applicant’s amendment filed 06/11/2021 was received. Claims 1-7 & 10 were amended. Claims 8 & 10 remain withdrawn from consideration.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in the prior Office Action issued on 03/22/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 05/17/2021 is being considered by the examiner. Cite No. 2 was crossed out as being duplicate of Cite No. 1.

Claim Objections
5.	The claim objections of claims 2-7 are withdrawn per amendments of claims 2-7.




Claim Rejections
6.	The claim rejections under AIA  35 U.S.C. 112(b) of claim 7 are withdrawn per amendments of claim 7.

7.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as anticipated by Rajala et al. (US 2013/0164452 A1) of claims 1-2 & 4-7 are withdrawn per amendments of claim 1 and Applicant’s arguments being persuasive.

8.	The claim rejections under AIA  35 U.S.C. 103 as unpatentable over Rajala et al. (US 2013/0164452 A1) of claim 3 are withdrawn per amendments of claim 1 and Applicant’s arguments being persuasive.

9.	Support for these amendments can be found in the instant application US PG-Pub. 2019/0240692 A1: [0020]; [0028]; fig. 1.

Examiner’s Amendment
10.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Jonathan Wolfsberger on 06/23/2021.
Claim 1 in the application has been amended as follows: 
configured to spray a coating fluid onto a target surface and mounted spaced apart from a conveyor assembly bed on which [[a]] the target surface is operatively located, characterised in that an electromagnetic radiation emitting device configured to produce a beam of electromagnetic radiation is located adjacent the sprayer and is directed towards spray produced by the sprayer the beam of electromagnetic radiation which penetrates the spray back through the spray towards the  emitting device.

Claims 8 & 10 are cancelled.

Reasons for Allowance
11.	Claims 1-7 & 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “A coating system which includes a sprayer configured to spray a coating fluid onto a target surface and mounted spaced apart from a conveyor assembly bed on which the target surface is operatively located, characterised in that an electromagnetic radiation emitting device configured to produce a beam of electromagnetic radiation is located adjacent the sprayer and is directed towards spray produced by the sprayer so as to cause a degree of evaporation of  as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717